UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1306



BENNIE JAY EATMON,

                                                 Plaintiff - Appellant,

          versus


B.D. MORGAN, INCORPORATED; BILLY D. MORGAN,
individually; E.L. ROSS, INCORPORATED; MACKIE
ROGERS,   individually;    BILLY    ELLINGTON,
individually;   PHIL   HICKS,    individually;
FEDERAL CROP INSURANCE CORPORATION; JOHN DOE;
JANE JANNELL DOE, RN,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (CA-02-745-5-BO; CA-02-746-5-BO)


Submitted:   October 3, 2005                 Decided:   October 20, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bennie Jay Eatmon, Appellant Pro Se. Franklin LeVerne Adams, Jr.,
VALENTINE, ADAMS & LAMAR, L.L.P., Nashville, North Carolina; Derek
Morgan Crump, BROWN, CRUMP, VANORE & TIERNEY, Raleigh, North
Carolina; Rudolf A. Renfer, Jr., Assistant United States Attorney,
Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Bennie Jay Eatmon appeals the district court’s order

granting Defendants’ motions for judgment on the pleadings and for

summary judgment and dismissing his civil action.               He also appeals

the    district   court’s        denial   of    his   subsequent    motion   for

reconsideration.        We have reviewed the record and the district

court’s opinion and find no reversible error.                   Accordingly, we

affirm on the reasoning of the district court.                See Eatmon v. B.D.

Morgan, Inc., No. 5:02-CV-745-BO(3) (E.D.N.C. Mar. 16, 2004);

Eatmon   v.    B.D.    Morgan,    Inc.,   No.   5:02-CV-745-BO(3)     (E.D.N.C.

Jan. 12, 2005).       We deny Eatmon’s motion to stay.          We dispense with

oral   argument       because    the   facts    and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




                                       - 3 -